stanley battat and zmira battat petitioners v commissioner of internal revenue respondent docket no filed date ps filed a motion to disqualify all tax_court judges and to declare unconstitutional sec_7443 f which authorizes the president to remove tax_court judges after notice and opportunity for public hearing for inefficiency neglect of duty or malfeasance in office but for no other cause in the tax reform act of act pub_l_no sec_951 sec_83 stat pincite congress deleted from sec_7441 the designation of the tax_court as an independent agency within the executive branch in we said that under the act the tax_court is no longer within the executive branch 57_tc_392 ps also adopt the view that the tax_court is not within the executive branch and contend that as a result the president’s limited removal authority violates separation of powers principles in 755_f3d_929 d c cir the court_of_appeals held that the tax_court is within the executive branch the following year congress amended sec_7441 because of concerns about state- ments made by the court_of_appeals in kuretski held under the rule_of necessity it is proper for a tax_court judge to rule on ps’ contention that sec_7443 f is unconstitu- tional held further presidential authority to remove tax_court judges for cause does not violate separation of powers principles we so hold because while tax_court judges exer- cise a portion of the judicial power of the united_states 501_us_868 its judges exercise no portion of the judicial power reserved to article iii judges thus presidential removal authority cannot interfere with the article iii judicial power regardless battat v commissioner of the tax court’s placement in the branches of government held further ps’ motion will be denied joseph a diruzzo iii jennifer correa riera christopher j rajotte and jeffrey j molinaro for petitioners brian a pfeifer for respondent opinion colvin judge this deficiency case is before the court on petitioners’ motion to disqualify all tax_court judges filed as a motion for recusal of judge and to declare sec_7443 f unconstitutional for reasons discussed below we will deny petitioners’ motion in the background section we describe a procedures for the removal of tax_court judges b statutory provisions governing the tax_court and the supreme court’s opinion in 501_us_868 c caselaw relating to the jurisprudence and status of the tax_court and d 755_f3d_929 d c cir aff ’g tcmemo_2012_262 and the congressional response to kuretski in the discussion section we conclude that a under the rule_of necessity it is proper for a tax_court judge to rule on petitioners’ motion b procedures for the removal of tax_court judges for cause do not violate separation of powers principles and c peti- tioners are not entitled to a remedy on the basis of an appearance of bias finally at part d we provide a conclu- sion background petitioners resided in florida when they filed the petition a procedures for the removal of tax_court judges sec_7443 f authorizes the president to remove judges of the tax_court after notice and opportunity for public hearing for inefficiency neglect of duty or malfeasance in respondent determined a deficiency in petitioners’ income_tax for of dollar_figure and an addition_to_tax under sec_6651 and an accuracy- related penalty under sec_6662 of dollar_figure and dollar_figure respectively unless otherwise indicated section references are to the internal rev- enue code as amended rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports office but for no other cause the predecessor of sec_7443 f was first enacted as part of the revenue act of act ch sec b stat pincite in congress extended the judicial conduct and dis- ability procedures of u s c secs to judges of the tax_court consolidated appropriations act act pub_l_no sec_431 sec_129 stat pincite adding sec_7466 under sec_7466 and sec_28 u s c sec_355 if the judicial conference of the united_states judicial conference determines that there are grounds for removal of a tax_court judge under sec_7443 f then the judicial conference shall transmit the determination to the president see part b infra p b statutory provisions relating to the establishment and status of the tax_court to congress created the board_of_tax_appeals in to permit taxpayers to challenge determinations made by the internal_revenue_service irs of their tax_liabilities before payment the revenue act of provided that t here is hereby established a board to be known as the board_of_tax_appeals and t he board shall be an independent agency in the executive branch of the government revenue act of ch sec a k stat pincite emphasis added in congress made various statutory changes with respect to the board_of_tax_appeals but the statute contin- ued to provide that the board_of_tax_appeals is an inde- pendent agency in the executive branch of the government revenue act of ch sec stat pincite emphasis added in t he board_of_tax_appeals shall be continued as an independent agency in the executive in the presidential removal provision was amended to include the phrase after notice and opportunity for public hearing revenue act of act ch sec_1000 sec_44 stat pincite the judicial conference of the united_states is the national policy- making body for the federal courts u s c sec_331 before taxpayers who wished to contest a determination made by the bureau of internal revenue now the irs were required to pay the tax assessed and then file suit against the government for a refund see 362_us_145 battat v commissioner branch the of government emphasis added was codified in the internal_revenue_code_of_1939 ch sec stat pincite in congress changed the name of the board_of_tax_appeals to the tax_court of the united_states after amendment by the revenue act of ch sec_504 sec_56 stat pincite section of the code provided as follows the board_of_tax_appeals shall be continued as an independent agency in the executive branch of the government the board shall be known as the tax_court of the united_states and the members thereof shall be known as the presiding judge and the judges of the tax_court of the united_states revenue act of ch sec_504 sec_56 stat pincite emphasis added that provision was also included in sec_7441 of the internal_revenue_code of which provided as follows the board_of_tax_appeals shall be continued as an independent agency in the executive branch of the government and shall be known as the tax_court of the united_states the members thereof shall be known as the chief_judge and the judges of the tax_court internal_revenue_code of ch sec_7441 sec_68a stat pincite emphasis added in 320_us_489 the supreme court held that because the tax_court was at that time an administrative body within the executive branch decisions of the tax_court on questions of fact were not reviewable if supported by any evidence in the record dob- son was legislatively overturned in by an amendment to sec_7482 requiring the u s courts of appeals to review the tax_court decisions in the same manner and to the same extent as decisions of the district courts in civil actions tried without a jury act of date ch sec_36 sec_62 stat pincite tax reform act of in the tax reform act of act pub_l_no 83_stat_487 congress transformed the tax_court freytag v commissioner u s pincite through two it is now well established that the tax court’s findings_of_fact like those of the u s district courts are accepted by the courts of appeals unless clearly erroneous 665_f2d_1292 ndollar_figure d c cir citing sec_7482 and 363_us_278 ndollar_figure rev’g tcmemo_1979_395 united_states tax_court reports amendments to sec_7441 first congress amended sec_7441 to designate the tax_court as an article i court as a result sec_7441 provided there is hereby estab- lished under article i of the constitution of the united_states a court of record to be known as the united_states tax_court the members of the tax_court shall be the chief_judge and the judges of the tax_court act sec_951 sec_83 stat pincite second congress amended sec_7441 to delete the designation of the tax_court as an independent agency in the executive branch of the government in its report accompanying the act the senate com- mittee on finance said since the tax_court has only judicial duties the committee believes it is anomalous to continue to classify it with quasi-judicial executive agencies that have rulemaking and investigatory functions i ts constitutional status as an executive agency no matter how inde- pendent raises questions in the minds of some as to whether it is appro- priate for one executive agency the pre-1969 tribunal to be sitting in judgment on the determinations of another executive agency the irs the amendments are also concerned with making the tax_court an article i court rather than an executive agency and expanding its powers accordingly the statute as it existed until providing that the tax_court was part of the executive branch was in keeping with the general under- standing of the branch location of independent agencies see eg fmc v s c state ports auth 535_us_743 breyer j dissenting independent agencies are appropriately considered to be part of the exec- utive branch despite having observed that the meaning of a statute does not turn on the intent of individual lawmakers but only on what intent has been enacted into law through the constitutionally defined channels of bicamer- alism and presentment teva pharms usa inc v sandoz inc 574_us_318 ll 135_sct_831 the supreme court continues to refer to legislative_history see eg ariz state legislature v ariz indep redis- tricting comm’n u s ll ll 135_sct_2652 united_states v kwai fun wong u s ll ll 135_sct_1625 yates v united_states 574_us_528 ll 135_sct_1074 warger v shauers 574_us_40 ll 135_sct_521 560_us_305 n our precedents dem- onstrate that the court’s practice of utilizing legislative_history reaches well into its past ‘we suspect that the practice will likewise reach well into the future’ quoting 501_us_597 n battat v commissioner s rept no supra pincite c b pincite h_r conf rept no 1969_3_cb_644 the conference substitute follows the senate amendment thus the senate committee on finance intended that the tax_court no longer be classified with executive branch agencies s rept no supra pincite c b pincite in congress also amended sec_7456 to provide tax_court judges with the quintessentially judicial power freytag v commissioner u s pincite to punish con- tempt of court by fine or imprisonment and provided that the tax_court has such assistance in the carrying out of its law- ful writ process order rule decree or command as is avail- able to article iii judges act sec_956 sec_83 stat pincite amending sec_7456 see u s c sec_401 as stated supra pp in the act congress deleted the designation of the tax_court as an independent agency in the executive branch of the government the only amendment needed if congress had intended to estab- lish the tax_court as an article i court located in the execu- tive branch would have been deletion of the words as an the tax reform act of act pub_l_no sec_961 sec_83 stat pincite also provides the united_states tax_court established under the amendment made by sec_951 is a continuation of the tax_court of the united_states as it existed prior to the date of enactment of this act no loss of rights or powers interruption of jurisdiction or prejudice to matters pending in the tax_court of the united_states before the date of enact- ment of this act shall result from the enactment of this act see also h_r conf rept no pincite 1969_3_cb_644 this provision prevented inconvenience to the parties and the public by en- suring the continuity of cases pending before the tax_court it did not di- minish the constitutional significance of the establishment of the tax_court under article i 57_tc_392 the constitution provides the judicial power of the united_states shall be vested in one supreme court and in such inferior courts as the congress may from time to time ordain and establish the judges both of the supreme and inferior courts shall hold their offices during good behaviour and shall at stat- ed times receive for their services a compensation which shall not be diminished during their continuance in office u s const art iii sec_1 united_states tax_court reports independent agency if only those words had been deleted sec_7441 would have said the tax_court shall be contin- ued in the executive branch of the government but that is not what congress did congress also deleted from sec_7441 the words in the executive branch of the government that additional change would have been superfluous if congress had intended for the tax_court to remain within the executive branch the deletion of words is properly considered in determining the meaning of statutes see eg 519_us_482 thus the act can fairly be read to mean that congress intended to terminate the tax court’s previously well-understood placement in the executive branch soon after the enactment of the act the tax_court faced a challenge to the constitutionality of its exercise of judicial powers as an article i court in upholding the authority of the tax_court as provided by the act we said it is clear from the statutory language and the senate committee report that congress removed the tax_court from the executive branch and established it as an article i court primarily for the purpose of recog- nizing its status as a judicial body and disposing of any problems that its status as an executive agency sitting in judgment on another execu- tive agency might pose 57_tc_392 citation omitted thus soon after the repeal by the act of the statute designating the tax_court as within the executive branch we observed that under the act the tax_court was no longer within the executive branch freytag v commissioner in freytag v commissioner u s pincite the supreme court upheld the authority of the chief_judge of the tax_court under sec_7443a to appoint special_trial_judge sec_12 because the chief_judge of the tax_court i sec_11 in 519_us_482 the supreme court gave effect to the deletion by congress of the word materiality from the statute at issue reasoning that t he most likely inference in these cir- cumstances is that congress deliberately dropped the term ‘materiality’ so as to no longer make materiality a required element of the statute at issue the authority of special trial judges in many respects resembles that of magistrate judges sec_7443a battat v commissioner the head of one of the courts of law and is not one of the heads of departments for purposes of the appointments_clause under article ii in freytag the supreme court observed that the tax_court exercises a portion of the judicial power of the united_states does not exercise execu- tive legislative or administrative power remains inde- pendent of the executive and legislative branches and closely resembles u s district courts in its function and role in the federal judicial scheme id pincite after con- cluding that the tax_court can be a court of law under the appointments_clause id pincite the supreme court went on to define the constitutional status of the tax_court and its role in the constitutional scheme by discussing in detail the statutes establishing the tax_court having concluded that an article i court which exercises judicial power can be a cour t of law within the meaning of the appoint- ments clause we now examine the tax_court functions to define its con- stitutional status and its role in the constitutional scheme see williams u s pincite the tax_court exercises judicial rather than executive legislative or administrative power it was established by congress to interpret and apply the internal_revenue_code in disputes between taxpayers and the government by resolving these disputes the court exercises a portion of the judicial power of the united_states the tax_court exercises judicial power to the exclusion of any other function it is neither advocate nor rulemaker as an adjudicative body it construes statutes passed by congress and regulations promulgated by the internal_revenue_service it does not make political decisions the tax court’s function and role in the federal judicial scheme closely resemble those of the federal district courts which indisputably are courts of law furthermore the tax_court exercises its judicial power in much the same way as the federal district courts exercise theirs it has authority to punish contempts by fine or imprisonment u s c sec_7456 to grant certain injunctive relief sec_6213 to order the secretary_of_the_treasury to refund an overpayment determined by the court sec_6512 and to subpoena and examine witnesses order the constitution provides the president shall nominate and by and with the advice and consent of the senate shall appoint ambassadors other public min- isters and consuls judges of the supreme court and all other officers of the united_states whose appointments are not herein otherwise pro- vided for and which shall be established by law but the congress may by law vest the appointment of such inferior officers as they think proper in the president alone in the courts of law or in the heads of departments u s const art ii sec_2 cl united_states tax_court reports production of documents and administer oaths sec_7456 all these powers are quintessentially judicial in nature the tax_court remains independent of the executive and legislative branches its decisions are not subject_to review by either the congress or the president nor has congress made tax_court decisions subject_to review in the federal district courts rather like the judgments of the district courts the decisions of the tax_court are appealable only to the regional united_states courts of appeals with ultimate review in this court the courts of appeals moreover review those decisions in the same manner and to the same extent as decisions of the district courts in civil actions tried without a jury sec_7482 this standard of review contrasts with the standard applied to agency rulemaking by the courts of appeals under e of the administrative_procedure_act u s c sec_706 see 463_us_29 the tax court’s exclusively judicial role distinguishes it from other non-article iii tribunals that perform multiple functions and provides the limit on the diffusion of appointment power that the constitution demands freytag v commissioner u s pincite the supreme court rejected the commissioner’s character- ization of the tax_court as an entity other than a court id pincite treating the tax_court as an executive branch ‘department’ would defy the clear intent of congress to transform the tax_court into an article i legislative court the tax_court is not an executive ‘departmen t ’ the supreme court’s analysis of the tax_court in freytag may be contrasted with its analysis of the court_of_appeals for the armed_forces until known as the u s court of military appeals in edmond v united_states 520_us_14 congress has recently reaffirmed this point sec_7482 f enacted by the consolidated appropriations act act pub_l_no div q sec_423 sec_129 stat pincite provides that spousal relief cases under sec_6015 and collection cases under sec_6320 and sec_6330 are appealable to the u s court_of_appeals for the circuit in which an indi- vidual resides the enactment of sec_7482 f reaffirms application of the general_rule that tax_court cases are appealable to the various courts of appeals with respect to spousal relief and collection cases which are rel- atively new areas of tax_court jurisdiction enacted in internal rev- enue service restructuring and reform act of rra pub_l_no sec_3201 spousal relief collection cases stat pincite this amendment prospectively changes the result in 740_f3d_668 d c cir aff ’g tcmemo_2012_27 which had held that collection cases are appealable to the u s court_of_appeals for the district of columbia circuit battat v commissioner both the u s court_of_appeals for the armed_forces and the tax_court are courts of record established under article i sec_7441 u s c sec_941 and the judges of both of those courts are subject_to removal for cause by the president u s c sec_942 sec_7443 f however differences in the statutes governing those two courts led the supreme court in edmond to conclude that the court_of_appeals for the armed_forces is within the executive branch and in freytag to conclude that the tax_court is independent of the executive branch first under u s c sec_941 for administrative purposes the court_of_appeals for the armed_forces is by statute in the executive branch specifi- cally the department of defense edmond u s pincite n in contrast the tax court’s statutory link to the execu- tive branch was repealed by the act second u s c sec requires judges of the court_of_appeals for the armed_forces to meet annually with cf 755_f3d_929 d c cir t he constitutional status of the tax_court mirrors that of the court_of_appeals for the armed_forces the statutes establishing the status of the two courts precisely parallel one another congress made it clear that it did not intend for this phrase to under- mine the judicial nature of the court_of_appeals for the armed_forces the house report accompanying the u s court of military appeals establish- ment act states the following one of the purposes of this bill is to make it abundantly clear in the law that the court of military appeals is a court although it is a court under article i of the constitution there has been some claim that the court having been put under the department of defense for administra- tive purposes is in effect an administrative agency if it had such status it would not be able to question any of the provisions of the manual for courts-martial since the manual had been promulgated by presidential order the bill makes it clear that the court of military appeals is a court and does have the power to question any provision of the manual or any executive regulation or action as freely as though it were a court constituted under article iii of the constitution h_r rept no pincite u s c c a n in substantial accord s rept no pincite we also note that sec_7441 as amended in after release of the opinion of the court_of_appeals in kuretski provides that the tax_court is independent of the executive branch and in contrast to administration by the executive branch sec_7470 also enacted in authorizes the tax_court to exercise the managerial administrative and financial au- thorities provided for the article iii courts united_states tax_court reports the judge advocates general and two members of the public appointed by the secretary of defense to survey the oper- ation of the military justice system edmond u s pincite n this contrasts with the tax_court which exercises judicial power to the exclusion of any other function freytag v commissioner u s pincite and which has no statu- tory mandate to survey the operation of the irs or any of its offices these statutory differences led the supreme court to conclude that the tax_court is independent of the execu- tive branch and the court of military appeals for the armed_forces is within the executive branch other statutory changes the ethics reform act of pub_l_no sec_601 sec_103 stat pincite provides that the judicial conference of the united_states judicial conference is the supervising ethics authority for officers and employees of the judicial branch_tax court judges are included in the definitions of judges and judicial officers id sec stat pincite the judicial conference is the super- vising ethics authority for tax_court judges and employees from to several provisions were enacted which further distance the tax_court from any association with the executive branch and bolster the tax court’s quintessentially judicial powers and design freytag v commissioner u s pincite in sec_6214 was amended to permit the tax_court to apply the doctrine_of although not noted by the supreme court in edmond the statute es- tablishing the court_of_appeals for the armed_forces requires that not more than three judges of that court be from the same political_party see u s c sec_942 no similar provision applies to the appoint- ment of judges of the tax_court in the tax_court formally adopted the code of conduct for united_states judges thus confirming the widely held understanding that the code of conduct applies to tax_court judges see harold dubroff brant j hellwig the united_states tax_court an historical anal- ysis 2d ed government publishing office http www ustaxcourt gov book dubrofflhellwig pdf the oath of office for judges of this court by tax_court_practice is identical to the oath for ar- ticle iii judges ie a combination of the constitutional oath see u s c sec and the oath for judges see u s c sec_453 battat v commissioner equitable_recoupment to the same extent that it may be applied in federal civil tax cases by the u s district courts or the u s court of claims pension_protection_act of pub_l_no sec_858 sec_120 stat pincite s rept no pincite before sec_1043 provided special rules for recogni- tion of gain on the sale of property which would present a conflict of interest to officer s or employee s of the execu- tive branch of the federal government in congress amended sec_1043 to apply to judicial officers including article iii judges and judges of the tax_court tax relief and health care act of pub_l_no sec_418 sec_120 stat pincite in congress included tax_court judges in the definition of federal judges in order to provide protection against false liens or encumbrances to tax_court judges court security improvement act of pub_l_no sec a stat pincite6 also in congress expanded the duties of the u s mar- shals service to include providing security for and enforcing orders of the tax_court id sec_101 and sec_102 sec_121 stat pincite5 in sec_7471 was amended to authorize the tax_court to establish a personnel system similar to the per- sonnel system for employees of article iii courts act of date pub_l_no sec_1 stat pincite sec_7471 provides in pertinent part that t o the maximum extent feasible the tax_court shall compensate employees at rates consistent with those for employees holding comparable positions in courts established under article iii of the constitution of the united_states under the amendment the tax court’s personnel system shall equitable_recoupment is a judicially created doctrine that in certain circumstances allows a litigant to avoid the bar of an expired statutory limitations_period 295_us_247 in the tax context the doctrine prevents the inconsistent tax treatment of a single transaction item or event affecting the same taxpayer or a sufficiently re- lated taxpayer 130_tc_54 after the amendment u s c sec a provides it is the primary role and mission of the united_states marshals service to provide for the security and to obey execute and enforce all orders of the united_states district courts the united_states courts of appeals the court of international trade and the united_states tax_court as pro- vided by law united_states tax_court reports provide that any individual who would be a preference eligible in the executive branch will be given preference in a manner and to an extent consistent with preference accorded to preference eligibles in the executive branch sec_7471 sec_7471 would be superfluous if the tax_court were in the executive branch the act added several provisions applicable to the tax_court and relevant here first sec_7453 was amended to provide that the proceedings of the tax_court and its divisions shall be conducted in accordance with the federal rules of evidence act div q sec_425 sec_129 stat pincite as a result of the act the tax_court which has applied the federal rules of evidence since their enactment in see eg 99_tc_370 aff ’d and remanded 39_f3d_658 6th cir will follow the federal rules of evidence as applied by the u s court_of_appeals to which a case is appealable see 54_tc_742 aff ’d 445_f2d_985 10th cir second sec_7470 provides that the tax_court may exercise for purposes of management administration and expenditure of funds of the court the authorities provided for such purposes by any provision of law to a court of the united_states as defined in u s c sec_451 ie the supreme court the u s district courts the u s courts of appeals and the court of international trade act div q sec_432 sec_129 stat pincite third sec_7470a authorizes the tax_court to hold judicial conferences and to collect reasonable fees related to those conferences id the act includes without change the provisions of s 114th cong improve access and administration of the united_states tax_court reported by the senate_finance_committee on date s rept no the provisions of s were introduced in the house of representatives without change as tit ii subtit c of the tax increase prevention and real_estate investment act of by ways_and_means_committee chairman brady on date and were enacted with the act the federal rules of evidence are considered to be enacted like any statute 509_us_579 before amendment in sec_7453 first enacted in the act ch sec_907 sec_44 stat pincite required the tax_court to apply the rules of evidence applicable in bench trials in the u s district_court for the dis- trict of columbia battat v commissioner this authority parallels authorities provided to the u s courts of appeals by u s c sec_333 fourth sec_7473 extends to the tax_court authority for handling fees similar to that provided to u s district courts act div q sec_432 sec_129 stat pincite finally sec_7466 makes applicable to tax_court judges the judicial conduct and judicial disability procedures established by u s c secs as a part of these procedures if the judicial conference of the united_states judicial conference determines that there are grounds for removal of a tax_court judge under sec_7443 f then the judicial conference shall so certify and transmit the determination and the record of proceedings to the president sec_7466 u s c sec_355 sec_7466 provides several powers to the tax_court identical to powers provided to article iii courts including the powers to issue subpoenas in connection with conduct hearings see u s c sec_356 punish noncompliance with those subpoenas by contempt see id sec_332 exercise the authority provided to article iii courts under u s c sec pay the fees and allowances described in that section see sec_7466 and award reimbursement for reasonable expenses see u s c sec_361 the trend in the evolution of the tax court’s governing statutes from to is clear congress has continued certain fees paid to u s district courts are deposited into a special fund of the treasury to be available to offset funds appropriated for the operation and maintenance of those courts u s c secs a sec_7466 was effective date rules implementing sec_7466 by the tax_court were adopted on date u s tax_court rules for judicial conduct and disability proceedings for the united_states tax_court http www ustaxcourt gov rules judiciallmisconductlorldisability jcdlrules pdf tit u s c sec_363 provides that those provisions are applicable to judges of the courts of appeals the u s district courts the bankruptcy courts the court of federal claims and to magistrate judges the court_of_appeals for veterans claims is also subject_to those provisions u s c sec g similarly under u s c sec_355 under certain circumstances the judicial conference shall certify and transmit to the house of representa- tives the determination and the record of proceedings where impeachment may be warranted united_states tax_court reports to provide authority and design to the tax_court more like those of other federal courts and to distance the tax_court from any operational or structural similarity to agencies within the executive branch c caselaw relating to the jurisprudence and status of the tax_court the case or controversy requirement under article iii presumptively applies in the tax_court 422_fedappx_859 11th cir char- lotte’s office boutique inc v commissioner 425_f3d_1203 n 9th cir l imitations imposed upon article iii courts such as the existence of an actual case or con- troversy have been presumptively applied to the tax_court aff ’g 121_tc_89 263_f2d_904 d c cir 66_tc_367 aff ’d without published opinion 566_f2d_1168 3d cir because the tax_court is not an article iii court application of case or controversy prin- ciples to the tax_court results from caselaw not from con- stitutional mandate 432_f3d_972 9th cir stating that as an article i court the tax_court is not fully constrained by the case or con- troversy limitation in article iii 412_f3d_819 7th cir aff ’g 123_tc_1 the tax_court has jurisdiction to decide constitutional dis- putes arising in cases over which it has jurisdiction 828_f2d_493 8th cir remanding the case to the tax_court to consider the constitutionality of an arkansas dower statute rev’g 86_tc_327 remanded to 91_tc_829 holding a gender-based arkansas statute unconstitutional for example 411_us_677 775_f2d_1081 9th cir w e have often upheld tax_court decisions which were based on a constitutional inquiry aff ’g tcmemo_1984_563 see also 266_f3d_1120 9th cir deciding a separation of powers issue relating to special trial judges aff ’g tcmemo_1999_361 904_f2d_311 5th cir light of in the battat v commissioner holding retroactive application of a statute constitutional aff ’g 92_tc_869 tax_court opinions are subject_to stare_decisis 926_f2d_1470 6th cir we are not unmindful of the heavy burden placed upon the tax_court by the doctrine_of stare_decisis and that any decision to depart from the doctrine requires ‘special justification ’ aff ’g 91_tc_1049 see also 3_f3d_591 2d cir walker j dissenting it is well established that the tax_court is gov- erned by the doctrine_of stare_decisis indeed the doc- trine applies with special force in the tax context given the important reliance interests involved the majority in 98_tc_594 111_tc_210 aff ’d 214_f3d_1254 10th cir 97_tc_94 this well-estab- lished feature of american courts see eg 502_us_197 time and time again this court has recognized that ‘the doctrine_of stare_decisis is of fundamental importance to the rule_of law ’ w e will not depart from the doctrine_of stare_decisis without some compelling justification quoting 483_us_468 contrasts with the less than certain state of the law applicable to administrative agencies courts of appeals have differed on whether the doctrine_of stare_decisis applies to administrative decisions see james e moliterno the administrative judiciary’s independence myth wake forest l rev compare 780_f2d_352 n 3d cir recognizing agency’s right to change course and 104_f2d_213 d c cir holding the policy of the commission expressed in decided cases is not a controlling factor upon the commission with 765_f3d_1198 10th cir holding an administrative agency may not depart from a prior policy sub silentio or simply disregard rules that are still on the books quoting fcc v fox television stations inc 556_us_502 and 602_f3d_21 1st cir an administrative agency must respect its own united_states tax_court reports precedent and cannot change it arbitrarily and without explanation from case to case the tax_court is not subject_to the freedom_of_information_act which by its terms does not apply to the courts of the united_states u s c sec_552 f incorporating the definition of agency in u s c sec_551 432_f3d_387 2d cir byers v u s tax_court no rc d d c date 498_fsupp_890 d mont same aff ’d without published opinion 746_f2d_1487 9th cir tax_court judges have immunity from liability for dam- ages for acts committed within their judicial jurisdiction to the same extent as article iii judges and state court judges instead of the more narrow form of immunity provided for executive branch officials 276_fsupp2d_1 d d c tax_court judges citing 502_us_9 per curiam state court judges and 386_us_547 municipal judges in contrast executive branch employees have lim- ited immunity from lawsuits challenging actions taken in the course of their official duties such as torts committed within the scope of their employment under the federal tort claims act u s c sec d kuretski v commissioner and sec_7441 as amended in in kuretski v commissioner f 3d pincite the tax- payers contended that the president’s authority under sec_7443 f to remove tax_court judges for inefficiency neglect of duty or malfeasance in office is unconstitutional because it violates separation of powers principles the tit u s c sec_551 provides in pertinent part as follows for the purpose of this subchapter- ‘agency’ means each authority of the government of the united_states whether or not it is within or subject_to review by another agency but does not include- a the congress b the courts of the united_states in kuretski v commissioner f 3d pincite the court_of_appeals said the taxpayers in that case contended that the tax_court exercises ju- dicial power under article iii it is not apparent to us that the taxpayers in that case made that obviously incorrect argument in fact in their an- swering brief pincite the kuretskis state that they do not challenge the tax battat v commissioner court_of_appeals held that the tax_court is within the executive branch making it unnecessary to decide whether authority for presidential removal of tax_court judges vio- lates separation of powers principles id pincite how- ever the following year congress amended sec_7441 by adding the sentence emphasized below there is hereby established under article i of the constitution of the united_states a court of record to be known as the united_states tax_court the tax_court is not an agency of and shall be independent of the executive branch of the government the members thereof shall be known as the chief_judge and the judges of the tax_court act div q sec_441 sec_129 stat pincite emphasis added in the explanation of the change contained in the report of the senate_finance_committee the committee said it was- concerned that statements in kuretski v commissioner may lead the public to question the independence of the tax_court especially in rela- tion to the department of treasury or the internal_revenue_service the committee wishes to remove any uncertainty caused by kuretski v commissioner and to ensure that there is no appearance of institutional bias s rept no pincite accompanying s the court_of_appeals in kuretski v commissioner f 3d pincite said the tax_court exercises executive authority as part of the executive branch in contrast the supreme court in freytag v commissioner u s pincite said the tax_court exercises exclusively judicial power and does not exercise executive legislative or administrative power the court_of_appeals in kuretski v commissioner f 3d pincite made no constitutional distinction between the tax_court and independent executive branch agencies even though unlike the tax_court independent executive branch agencies exercise executive power under article ii of the constitution see also 295_us_602 phh corp v court judges’ non-article iii status the court_of_appeals in kuretski v commissioner f 3d pincite cited several examples of independent agencies which sit in ‘independent’ judgment of other executive actors for instance the merit systems pro- tection board sits in judgment of other agencies u s c sec a as does the federal labor relations authority u s c sec g the oc- cupational safety and health review commission sits in judgment of the secretary of labor u s c sec c and the postal regulatory com- mission sits in judgment of postal service c f_r secs to united_states tax_court reports consumer fin prot bureau 839_f3d_1 d c cir in addition independent executive branch agencies perform substantial nonadjudicatory functions eg rule- making while the tax_court exercises judicial power to the exclusion of any other function freytag v commissioner u s pincite in considering the relationship between independent executive branch agencies and other executive branch agen- cies the court_of_appeals in kuretski v commissioner f 3d pincite said that congress may allow independent executive branch agencies a measure of independence from other executive actors presumably a measure of independ- ence means less than total independence if the tax_court were in the executive branch the relevant other executive actor would be the irs surely any taxpayer would find it repugnant if the tax_court which by congressional design is the federal court which decides the most taxpayer disputes with the irs has only some nebulous measure of independ- ence from the irs according to the specific text added to sec_7441 in particularly in contrast to the opinion of the court_of_appeals in kuretski it appears that in congress emphasized the supreme court’s characterization of the tax_court in freytag and congress’ own characterization of the tax_court in the legislative_history of the act as inde- pendent of the executive branch specifically by providing that the tax_court is not an executive agency and is inde- pendent of the executive branch the amendment to sec_7441 in substance codifies the following language in the finance_committee report ie the committee believes it is anomalous to continue to classify the tax_court unlike the statutes establishing the tax_court statutes establishing independent agencies in the executive branch typically require that ap- pointments to their policymaking ie quasi-legislative governing bodies be balanced between the two major political parties see for example statutes establishing the federal trade commission u s c sec_41 the equal employment opportunity commission u s c sec 2000e-4 the federal communications commission u s c sec b the securities_and_exchange_commission u s c sec_78d a and the federal election commission u s c sec see also 839_f3d_1 d c cir battat v commissioner with quasi-judicial executive agencies the amendment to sec_7441 also codifies a clause from the supreme court’s opinion in freytag v commissioner u s pincite ie t he tax_court remains independent of the executive branch es discussion like the taxpayers in kuretski petitioners contend that the tax_court is not within the executive branch and that the president’s authority under sec_7443 f violates separation of powers principles for reasons discussed below we will deny petitioners’ motion a disqualification is not required petitioners seek rulings that all tax_court judges must recuse themselves from deciding any further cases because according to petitioners sec_7443 f is unconstitutional we disagree here that recusal is required and infra part b that sec_7443 f is unconstitutional courts have occasionally been presented with issues in which all judges of the court have a conflict of interest or are alleged to be biased and because it is necessary for the work of the court to proceed have not recused themselves see 449_us_200 judicial salaries the rule_of necessity has been consistently applied in this country in both state and federal courts 253_us_245 taxation of judicial incomes overruled by 532_us_557 guinn v finesilver 48_f3d_1232 10th cir 2_f3d_308 8th cir recusal not required where a party sues judges who have heard that party’s case in re n m nat gas antitrust litig 620_f2d_794 10th cir in re va elec power co 539_f2d_357 4th cir utility rates 65_tc_68 recusal not required in a tax_court case brought by a taxpayer who previously sued all tax_court judges in other courts aff ’d without published opinion 559_f2d_1207 3d cir the rule_of necessity has been expressed through a maxim of law that where all are disqualified none are dis- qualified evans u s pincite we conclude that united_states tax_court reports under the rule_of necessity we may properly act on peti- tioners’ motion there is indeed a necessity that we do so every case before us involves the issue that petitioners here present and either we must suspend our activity in every case thereby effectively granting petitioners’ motion or we must go about our business thereby effectively denying it we cannot avoid the question by the recusal of one judge in the instant case b procedures for removal of tax_court judges for cause do not violate separation of powers principles in this part we conclude that regardless of the branch loca- tion of the tax_court provisions authorizing removal of tax_court judges are constitutional public rights doctrine although it is universally understood that our system has three branches of government the u s constitution does not use branch in that context instead of identifying three branches of government the text of the constitution identi- fies three power s -ie it vests a ll legislative powers in a congress article i t he executive power in a president article ii and t he judicial power in cer- tain courts presided in by certain judges article iii the president is given only the executive power the only reference to branch es in the constitution is to what are sometimes called the two houses of a legislature see art i sec_2 t he electors in each state shall have the qualifications requisite for electors of the most numerous branch of the state legislature amend xvii to the same effect similarly the federalist papers sometimes use branch to refer to one of the two legislative houses see eg the federalist no james madison the different legislative branches no james madison the federalist papers sometimes refer to the legislative the ex- ecutive and the judicial departments see eg id no james madi- son the three great departments of the governments of the thirteen states id no the legislative department in the massachusetts constitution and the judiciary department in the new york constitu- tion id no james madison the legislative executive and judiciary departments but also sometimes use branch to refer to the executive legislative or judicial branch as we now do see eg id no james madison no no james madison or alexander hamilton no alexander hamilton battat v commissioner beyond what the constitution expressly permits such as appointment congress may not authorize the president to impede exercise by the article iii courts of the judicial power of the united_states article iii sec_1 vests the power to adjudicate certain disputes solely in courts whose judges have lifetime appoint- ments the scope of this exclusive judicial power has been construed to be matter s which from their nature are the subject of a suit at the common_law or in equity or admiralty and outside that scope are matters that congress may or may not bring within the cognizance of article iii courts as it may deem proper murray’s lessee v hoboken land improvement co u s how the adjudication of public rights disputes may for example be assigned by congress to article i judges n pipeline constr co v marathon pipe line co 458_us_50 brennan j plurality opinion while the tax_court exercises a portion of the judicial power of the united_states freytag v commissioner u s pincite it has jurisdiction to adjudicate only public rights disputes see infra pp and thus does not exercise that portion of the judicial power that is reserved for article iii judges in considering the constitutionality of sec_7443 f the question that arises is does providing to the president the authority to remove tax_court judges give the president any unconstitutional power to interfere with the article iii judicial power of the united_states the answer is no it gives the president no such unconstitutional power in am ins co v bales of cotton u s pet the supreme court observed that article iv bestowed upon congress alone a complete power of government over territories not within the states and acknowledged congress’ authority to create courts for those territories that are not in conformity with article iii n pipeline constr co u s pincite the supreme court followed similar reasoning when it reviewed congress’ creation of non-article iii courts in the district of columbia kendall v united_states ex rel stokes u s pet congress also may assign courts-martial authority other than to article iii courts dynes v hoover u s how united_states tax_court reports the supreme court has upheld the validity of statutes which authorize article i courts and administrative agencies to decide public rights disputes id pincite in murray’s lessee u s how pincite the court stated t here are matters involving public rights which may be presented in such form that the judicial power is capable of acting on them and which are susceptible of judicial determination but which congress may or may not bring within the cog- nizance of the courts of the united_states as it may deem proper because the sovereign could not be sued at common_law under which the sovereign was immune public rights cases against the government are not among the suit s at the common_law or in equity or admiralty that constitute the exclusive sphere of the article iii courts id the court later expanded on this as follows this public rights doctrine may be explained in part by reference to the traditional principle of sovereign immunity which recognizes that the government may attach conditions to its consent to be sued but the public-rights doctrine also draws upon the principle of separa- tion of powers and a historical understanding that certain prerogatives were reserved to the political branches of government the doctrine extends only to matters arising between the government and persons subject_to its authority in connection with the performance of the con- stitutional functions of the executive or legislative departments and only to matters that historically could have been determined exclu- sively by those departments the understanding of these cases is that the framers expected that congress would be free to commit such matters completely to nonjudicial executive determination and that as a result there can be no constitutional objection to congress’ employing the less drastic expedient of committing their determination to a legisla- tive court or an administrative agency n pipeline constr co u s pincite quoting crowell v benson 258_us_22 the supreme court has not definitely established in all respects the distinction between public rights and private rights see eg 564_us_462 however generally speaking controversies between the government and others involve public rights and thus may be removed from article iii courts and delegated to article i courts or administrative agencies for their determination n pipeline constr co u s pincite quoting 279_us_438 battat v commissioner the tax court’s jurisdiction is limited to the adjudication of public rights disputes the tax_court decides only dis- putes between the sovereign and the subject which are nei- ther suits at common_law nor in equity nor admiralty under the constitution congress had the option to grant no remedy at all as to these matters and as a result there can be no constitutional objection to congress’ committing their determination to a legislative court or an administra- tive agency id pincite separation of powers concerns may be implicated if presi- dential removal power could interfere with the constitu- tionally assigned mission of the judicial branch 488_us_361 ndollar_figure but if the president sought to exercise the power to remove a tax_court judge the president would not thereby be affecting any matter within the portion of the judicial power of the united_states that is necessarily exercised by article iii judges the tax_court handles no such matters and the separation of powers is therefore not implicated interbranch authority interbranch removal is not necessarily constitutionally impermissible in 478_us_714 the supreme court considered whether the assignment by con- gress to the comptroller general of the united_states a legislative branch official removable for cause by congress of certain executive functions eg reducing spending by each agency in implementing a sequester under the bal- anced budget and emergency deficiency control act of violated the doctrine_of separation of powers the supreme court held that congress had violated separation of powers principles in providing that executive authority to an official those disputes relate primarily to tax_liability tax payment obliga- tions and the tax status of various entities and transactions see eg sec_6214 collection_due_process cases b whistleblower cases e relief from joint_and_several li- ability final partnership administrative adjustments i in- terest abatement claims f disclosure actions deficiency d congress also could have assigned the adjudication of public law dis- putes to article iii courts art iii sec_2 of the constitution provides in pertinent part the judicial power shall extend to all cases arising under the laws of the united_states and all controver- sies to which the united_states shall be a party united_states tax_court reports subject_to removal by the congress id pincite however in discussing its holding in bowsher in a later case the supreme court said nothing in bowsher however suggests that one branch may never exercise removal power however limited over members of another branch indeed we already have recognized that the president may remove a judge who serves on an article i court mistretta u s pincite n 141_us_174 in mcallister the supreme court held it was not an unconstitutional violation of the separation of powers for the president to remove an individual appointed to a four-year term as a non-article iii district judge for the district of alaska which was then a territory in mistretta u s pincite the supreme court held that the president’s authority to remove article iii judges from the sentencing commission an independent body which the statute placed in the judicial branch see u s c sec_991 for neglect of duty or malfeasance in office or for other good cause did not violate separation of powers principles the supreme court also said its paramount concern in bowsher that congress was accreting to itself the power to control the functions of another branch is not implicated by a removal provision like the one at issue in mistretta which provides no control in one branch over the constitutionally assigned mission of another branch mistretta u s pincite ndollar_figure emphasis added such limited removal power gives the president no control_over judicatory functions id the authority of the president to remove only for cause like the removal provisions upheld in mistretta 487_us_654 and humphrey’s ex’r u s pincite is specifically crafted to prevent the president from exercising coercive influence over the public official who may be removed from office only for good cause mistretta u s pincite the removal statutes sec_7443 f and u s c sec_354 and sec_355 provide roles for both the president and the this passage in 488_us_361 shows that article i judges need not be within the executive branch that provision is similar to the president’s authority to remove tax_court judges after notice and opportunity for public hearing for ineffi- ciency neglect of duty or malfeasance in office but for no other cause sec_7443 f battat v commissioner judicial conference of the united_states the later of which shall recommend removal in appropriate circumstances on the basis of inefficiency neglect of duty or malfeasance by a tax_court judge there is no statutory requirement that the president await action by or defer to action by the judicial conference in the removal of a tax_court judge however it appears reason- able to expect that if the president were to consider a removal action under sec_7443 f there would at a min- imum be interest in whether the judicial conference had found cause for removal in any event none of those issues arose before when the sole statutory provision relating to removal of tax_court judges referred to the president the supreme court has said that the terms inefficiency neglect of duty and malfeasance are very broad and could sustain removal for any number of actual or perceived trans- gressions bowsher u s pincite however even without considering the potential effect of the judicial con- ference on the removal process the president’s authority to remove tax_court judges is more circumscribed than the removal authority at issue in mcallister where the president was empowered to remove the judge of a territorial court for any reason whatever limiting removal power to good cause is a significant restriction of the president’s discre- tion 357_us_349 and is an impediment to not an effective grant of presidential con- trol morrison u s pincite scalia j dissenting citing humphrey’s ex’r u s pincite c petitioners request a remedy because of an appearance of bias in addition to voicing objections to sec_7443 f peti- tioners object to several features of tax_court litigation such as the burden_of_proof sec_7491 290_us_111 limitation of reimbursement of litigation costs sec_7430 the lack of jury trials see rule c allowing the taking of depositions requested by one party without the consent of the other party only as an extraor- dinary procedure and when approved by the court 275_us_101 65_tc_1180 petitioner sec_148 united_states tax_court reports contend that these features of tax_court litigation are so flawed that the tax_court should immediately suspend adju- dication of all cases petitioners provide no legal justification other than their constitutionality argument relating to the removal provision rejected supra part c for their request for relief absent a finding of unconstitutionality or other suffi- cient legal justification we need not further consider peti- tioners’ policy-related arguments d conclusion the court_of_appeals in kuretski had available at least two alternative routes for deciding the taxpayers’ contentions first it could have decided as it did that the tax_court is within the executive branch thus mooting the separation of powers issue alternatively without reaching the branch issue it could have decided whether interbranch removal vio- lates separation of powers principles irrespective of the tax court’s branch status we have the same choice in acting on petitioners’ motion in contrast to the approach taken by the court_of_appeals in kuretski we hold in part b supra pp that presi- dential authority to remove tax_court judges for cause does not violate separation of powers principles we so conclude because even though congress has assigned to the tax_court a portion of the judicial power of the united_states freytag v commissioner u s pincite the portion of that power assigned to the tax_court includes only public law dis- putes and does not include matters which are reserved by the constitution to article iii courts courts are reluctant to overturn statutes on constitutional grounds 213_us_366 petitioners have not met the heavy burden of showing the removal provision is unconstitutional or has the appearance of being a source of bias thus whatever the merits of providing for presidential authority to remove tax_court judges that authority pre- sents no concerns of constitutional magnitude thus we will deny petitioners’ motion the act sec_951 sec_83 stat pincite deleted from sec_7441 the prior longstanding designation of the tax_court as an agency and the provision that the tax_court is in the battat v commissioner executive branch of government the deletion of words is properly considered in determining the meaning of statutes see wells u s pincite in freytag the supreme court clearly stated the tax court’s relationship to the three powers executive legislative and judicial identified in the constitution that is in defining the tax court’s constitu- tional status and its role in the constitutional scheme the supreme court said the tax_court exercises only judicial power and does not exercise executive legislative or administrative power freytag v commissioner u s pincite in our view the public rights holding above resolves the removal issue without requiring that we address the tension with legislative intent that might be thought to arise under the opinion of the court_of_appeals in kuretski having decided petitioners’ motion on that basis we will fol- low the lead of congress and the supreme court in freytag and not further address the branch placement of the tax_court here an appropriate order will be issued f the following year we opined that congress intended in the act to remove the tax_court from the executive branch burns stix friedman co v commissioner t c pincite we have not revisited that propo- sition herein or at any other time since for a discussion of the tax court’s place in the branches of govern- ment see brant j hellwig the constitutional nature of the united_states tax_court va tax rev
